Citation Nr: 0818624	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-43 552	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for skin disease, 
claimed as rash, to include as due to exposure to Agent 
Orange.  

2. Entitlement to service connection for polyarthritis, 
claimed as residuals of a low back injury, to include as due 
to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1964 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.   

In December 2006, the Board remanded the claims for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1. The current skin disease, diagnosed as dermatophytosis, 
was not affirmatively shown to have been present during 
active duty; and dermatophytosis, first shown many years 
after discharge from service in July 1974, is unrelated to a 
disease, injury, or event of service origin, including 
exposure to Agent Orange.

2. Scoliosis and degenerative joint disease of the 
lumbosacral spine has been linked by competent medical 
evidence to an injury during service.

3. Bursitis of the hips has been linked by competent medical 
evidence to an injury during service.

4. There is no medical evidence showing that the veteran has 
a polyarthritic condition, other than that affecting the low 
back and hips, that is related to a disease or injury of 
service origin, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1. A skin disease, diagnosed as dermatophytosis, was not 
incurred or aggravated by service, or due to exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2. Scoliosis and degenerative joint disease of the 
lumbosacral spine is due to injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3. Bursitis of both hips is due to injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).

4. Polyarthritis, other than disabilities of the low back and 
hips, was not incurred or aggravated by service, or due to 
exposure to Agent Orange during service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in January2007.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the provisions for the 
effective date of the claims, that is, the date of receipt of 
the claims, and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2007.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The veteran has not 
identified any additionally available evidence, such as 
private medical treatment records, for consideration in his 
appeal.  He has also been afforded the opportunity to testify 
at a hearing at the RO before the undersigned in December 
2005.  

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
service connection claims.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded VA examinations in January 2007, 
February 2007, and November 2007, to evaluate the nature and 
etiology of the disabilities at issue.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claims.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also 38 C.F.R. § 3.303(d).

Analysis

Skin Disease

The veteran contends that he has a skin condition, 
specifically a rash on his back and from the waist down, that 
is related to his military service.  He has also stated that 
he has a skin disease on the arms.  He testified that he had 
the same rash now as he had in service when he sought 
treatment for it.  He indicated that he received an ointment 
to keep his itching down.  He stated that a VA doctor 
informed him that he had a fungus.  In a statement, his 
former wife indicated that from March 1972 to July 1974, 
after he returned from Vietnam, the veteran had a rash on his 
back, feet, and groin area that was treated for over three 
years.  

Service personnel records show that the veteran's awards and 
decorations included the Vietnam Service Medal, Combat 
Infantryman Badge, and Purple Heart.  The Board acknowledges 
that where the record indicates that the veteran engaged in 
combat during service, the provisions of 38 U.S.C.A. § 
1154(b) are for application.  Even if it is presumed that the 
veteran suffered a skin disease during combat, the Board 
emphasizes that medical evidence of a nexus to service is 
still required.  See Wade v. West, 11 Vet. App. 302, 306 
(1998); Libertine v. Brown, 9 Vet. App. 521, 522-24 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  



Service medical records show no complaints, clinical 
findings, or diagnosis of a chronic skin disorder.  During 
service, in January 1965, there was an infected blister of 
the left heel.  In December 1965, there was a small carbuncle 
on the back of the head.  In July 1966, there was a large 
furuncle of the lower lip.  In January 1969, the veteran gave 
a history of "boils" and "foot trouble".  The examiner 
noted that the veteran had occasional dermatomycosis pedis 
with no residuals.  In December 1970, the veteran was treated 
for furuncle on the right buttock.  At the time of his 
separation physical examination in June 1974, the skin was 
evaluated as normal.  

Thereafter, he was not treated for a skin disorder until at 
least 25 years later.  VA records, dated from 1999 to 2005, 
show that the veteran has been treated for dermatitis 
involving the lower back, buttocks and groin; onychomycosis; 
and a recurrent rash that was possibly a type of tinea.  In 
March 2004, at the time of his filing of the claim for 
service connection, the veteran complained that he has had a 
chronic rash on the lower back and inside of thighs since 
1972, and that the rash never fully cleared up.  In April 
2005, the veteran reported having had a papulo-vesicular rash 
to the buttocks, lower back, and groin area for approximately 
30 years, ever since the return from his second tour in 
Vietnam.  The rash was pruritic, which was worse in warmer 
weather.  The diagnosis was dermatitis, which was found to be 
more consistent with folliculitis.  

At the time of a January 2007 VA examination, the veteran 
reported that he has had a rash involving his thighs, groin, 
buttocks, back, and feet ever since his return from Vietnam.  
The examiner noted hypopigmented areas on the upper arms, 
hyperkeratosis in the genital region particularly the 
inguinal folds, chronic tinea cruris, tinea pedis in the 
lower extremities particularly the forefoot, heels, and 
interdigit regions, and significant onychomycosis on the 
toenails.  The diagnosis was dermatophytosis.  Based upon the 
evidence of record, to include service medical records, the 
examiner expressed the opinion that it was less likely than 
likely that the veteran's current skin condition was present 
during service.  



Although the service medical records do not document 
dermatophytosis, dermatomycosis pedis was noted on one 
occasion, but as the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic skin disease and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, VA records show that dermatitis was first 
documented in 1999.  The absence of continuity of complaints 
of a skin condition from 1974 to 1999 interrupts continuity 
and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And while the veteran has associated his current skin 
condition to service, the absence of medical evidence of 
continuity of symptomatology outweighs the veteran's 
statements of continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  For this reason, service 
connection for a skin condition based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

As the record now stands, there is no satisfactory proof that 
the veteran currently has a skin disease that is related to 
disease, injury, or event of active service origin. As noted, 
service medical records are negative for clinical findings or 
diagnosis of any skin disorders, with the exception of a 
finding of occasional dermatomycosis pedis with no residuals 
and a furuncle on the right buttock.  These findings have not 
been related to the veteran's current skin disorder of 
dermatophytosis.  The initial clinical finding of the 
veteran's current skin disorder is many years after the 
veteran's discharge from service in July 1974.

Service department documentation shows that he served in 
Vietnam.  While the veteran is presumed exposed to 
herbicides, he does not have a diagnosed skin disease that is 
among the diseases listed as associated herbicide exposure.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Therefore the presumption of service connection for diseases 
associated with herbicide exposure in service would not be 
applicable in this case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

As for service connection based on the initial documentation 
of the current skin condition after service under 38 C.F.R. § 
3.303(d), a skin condition is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability.  McCartt v. West, 12 Vet. 
App. 164 (1999).

And although the veteran is competent to declare that he has 
a skin condition, he is not competent to provide a medical 
nexus opinion between his current skin condition and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim that the 
current skin condition is related to an injury, disease, or 
event of service origin.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for a skin disease, and as a VA examiner 
expressed the opinion that it was less likely than likely 
that the veteran's current skin condition was present during 
service, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Polyarthritis

The veteran claims that he sustained a lower back injury 
during service in May 1971, which has led to the development 
of arthritis.  In his testimony, the veteran recalled an 
incident when his vehicle hit a land mine and he was thrown 
onto his back.  He asserted that he then complained of a back 
condition from that time in the military.  He stated that his 
condition had turned into rheumatoid arthritis.  

Service personnel records show that the veteran's awards and 
decorations included the Vietnam Service Medal, Combat 
Infantryman Badge, and Purple Heart.  The Board acknowledges 
that where the record indicates that the veteran engaged in 
combat during service, the provisions of 38 U.S.C.A. § 
1154(b) are for application.  

Service medical records do not show any treatment or 
diagnosis of a polyarthritic condition.  Rather, in November 
1967, the veteran complained of pain in the lower thoracic 
spine, and X-rays showed mild scoliosis.  In January 1969, he 
complained of a backache, and indicated that he had had the 
same trouble in November 1967.  In June 1969, he was involved 
in a jeep accident with injury to the right shoulder, but 
records show that he also suffered abrasions to the back.  In 
May 1971, the veteran was injured when his armored personnel 
carrier hit a mine.  There was a puncture wound in the left 
upper arm and X-rays were negative.  Additional notations in 
May 1971 show that he continued to have soreness and 
stiffness at the right elbow and left knee.  At the time of a 
separation physical examination in June 1974, the veteran was 
clinically evaluated as normal.  

After service, VA records, dated beginning in 1986, show that 
the veteran has complained of pain in various joints to 
include the low back, hip, and left knee.  In June 1986, he 
complained of pain in the left hip.  X-rays of the hip were 
negative, and the diagnosis was arthritis.  In June 1990, he 
complained of arthritis in the back and hips.  In February 
1999, there was a diagnosis of osteoarthritis, especially in 
the left knee, hip, and low back.  

In December 2002, the diagnosis was polyarthritis, and the 
veteran was to have his rheumatoid profile checked.  The 
records show that he has been diagnosed with arthritis (lower 
back noted to be very painful in cold weather), 
polyarthritis, and osteoarthritis (especially in the left 
knee, hip, and low back).  

At the time of a February 2007 VA examination, the veteran 
related that he first began having low back pain in 1971, 
after he was knocked in the air by a land mine explosion, and 
that he has had back problems ever since then.  X-rays of the 
lumbosacral spine showed mild scoliosis and mild to moderate 
degenerative joint disease, and these findings constituted 
the veteran's diagnoses on the examination.  The examiner 
expressed the opinion that after a thorough review of the 
record it was at least as likely as not that the veteran's 
current low back diagnoses were secondary to his in-service 
complaints of backache.  

At the time of a November 2007 VA examination, the veteran 
complained of daily pain to the left knee and hips.  He 
recalled no specific injury to the knee during service and 
did not recall any problems with the knee during that period.  
He felt the left knee symptoms began after service in 2002, 
whereas he related hip problems back to the incident in 1971 
when he was thrown during an explosion and landed on his back 
and hips.  He felt that his hip symptoms had gradually 
worsened since service.  The diagnoses were chronic left knee 
strain and bursitis of both hips.  The examiner expressed the 
opinion with rationale that it was less likely than not that 
the present left knee problems were related to military 
service, but that it was more likely than not that the hip 
problems were related to service.  The examiner also 
specifically found that there was not evidence of a 
generalized form of arthritis such as rheumatoid arthritis or 
gout.  

Based on the foregoing, it is the Board's judgment that the 
current medical evidence indicates that the onset of the 
veteran's currently diagnosed scoliosis and degenerative 
joint disease of the lumbosacral spine and bursitis of hips 
was during service.  38 C.F.R. § 3.303(d).  To that extent, 
the claim is granted.  

The medical evidence, however, does not show that the veteran 
has a polyarthritic condition, other than that affecting his 
low back and hips, that is related to disease or injury of 
service origin.  

Furthermore, a polyarthritic condition is not among the 
listed diseases associated with exposure to Agent Orange, for 
which service connection on a presumptive basis is warranted 
under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  And there is no medical evidence that 
polyarthritis is actually caused by exposure to Agent Orange.

Although the veteran is competent to describe joint pain, 
polyarthritis is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of polyarthritis therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that he has 
polyarthritis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).




As the only medical opinion of record is that the veteran 
does not have a generalized form of arthritis, which opposes 
rather than supports the claim, and as the Board may consider 
only competent, independent medical evidence to support its 
finding on the question of a medical diagnosis, not capable 
of lay observation, the preponderance of the evidence is 
against the claim to the extent the veteran is claiming 
service connection for polyarthritis beyond the current low 
back and bilateral hip disabilities.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Service connection for skin disease to include as due to 
exposure to Agent Orange is denied.  

Service connection for scoliosis and degenerative joint 
disease of the lumbosacral spine is granted.  

Service connection for bursitis of the hips is granted.  

Excluding the low back and hips, service connection for 
polyarthritis to include as due to exposure to Agent Orange 
is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


